10.93b




December 5, 2006


Mr. Lany Tiffany
1865 Shadow Ridge Terrace
Olney, MD. 20832


RE: Extension of Employment Arrangement


Dear Larry:


Gene Logic Inc. and you have previously entered into an employment arrangement
as detailed in an offer letter dated June 21, 2006. This arrangement was
modified' and extended on August 30, 2006. I am now proposing to further extend
the term of that employment upon the following conditions:


·
Term of employment: The term of employment would be extended to January 31,
2007, but would be terminable prior to that date by either party upon thirty
days prior written notice, which notice period may be shortened by mutual
written agreement. On or before January 31, 2007, we will discuss a further
extension of this employment. If the position converts to regular full-time,
then this position with GLGC is one of an employee-at-will and is terminable by
either party, with or without cause.

·
Base Salary, Title and Position: unchanged from the original offer letter of
June 21, 2006.

·
Holiday Pay: As was stated in the extension letter of August 30th, 2006, in lieu
of a cash bonus the Company would agree to give you limited paid time off. For
the period from January 1, 2007 to January 31, 2007, the Company would agree to
give you paid time off for New Years Day, January 1 st, 2007 at your agreed
daily base salary rate so long as your employment continues beyond this holiday.

·
Other terms: Except as specifically modified herein and in the extension letter
of August 30th, 2006, your employment continues upon the terms specified in the
letter of June 21, 2006.



This agreement is subject to approval of the Board of Directors of GLGC.


If this is acceptable to you, please so indicate by signing and returning to me
a copy of this letter, which will then constitute our agreement to extend the
employment arrangement as described above, subject to obtaining Board approval.


THE ABOVE PROPOSAL IS HEREBY ACCEPTED.


/s/ Larry Tiffany
 
2/8/07
Signature
 
Date
 
Larry Tiffany
   
Printed Name
   


